  Case 18-24985         Doc 48     Filed 05/03/19 Entered 05/03/19 09:08:35              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-24985
         RENA D FRASURE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/04/2018.

         2) The plan was confirmed on 12/13/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/28/2019.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-24985        Doc 48        Filed 05/03/19 Entered 05/03/19 09:08:35                    Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $2,475.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                     $2,475.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $865.42
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $121.29
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $986.71

Attorney fees paid and disclosed by debtor:                   $200.00


Scheduled Creditors:
Creditor                                        Claim         Claim          Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted       Allowed         Paid         Paid
ADT SECURITY SERVICES             Unsecured         663.00        648.70         648.70           0.00       0.00
AT&T SERVICES INC                 Unsecured         402.00           NA             NA            0.00       0.00
BARCLAYS BANK DELAWARE            Unsecured         558.00           NA             NA            0.00       0.00
BMW FINANCIAL SERVICES            Unsecured            NA     22,527.31      22,527.31            0.00       0.00
CAPITAL ONE BANK USA              Unsecured      2,846.00       2,944.93       2,944.93           0.00       0.00
CAPITAL ONE BANK USA              Unsecured      4,068.00       4,199.34       4,199.34           0.00       0.00
CAPITAL ONE BANK USA              Unsecured         998.00      1,058.54       1,058.54           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         100.00        100.00         100.00           0.00       0.00
COMMONWEALTH EDISON               Unsecured         405.00        507.81         507.81           0.00       0.00
COOK COUNTY & HEALTH HOSPITAL     Unsecured          77.00           NA             NA            0.00       0.00
Enterprise Rent a Car             Unsecured         164.00           NA             NA            0.00       0.00
NICOR GAS                         Unsecured         800.00        533.56         533.56           0.00       0.00
NICOR HOME SOLUTIONS              Unsecured         770.00           NA             NA            0.00       0.00
NPRTO ILLINOIS LLC                Secured              NA       1,194.79       1,194.79           0.00       0.00
NPRTO ILLINOIS LLC                Unsecured         800.00           NA             NA            0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         875.00      1,090.42       1,090.42           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured      1,109.00       1,109.46       1,109.46           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         340.00        340.01         340.01           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured      1,282.00       1,345.00       1,345.00           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured         599.00        651.69         651.69           0.00       0.00
REGIS MGMT LLC                    Unsecured           0.00           NA             NA            0.00       0.00
SPECIALIZED LOAN SERVICING        Unsecured    180,542.00            NA             NA            0.00       0.00
SPECIALIZED LOAN SERVICING LLC    Secured              NA     24,933.11            0.00           0.00       0.00
SPECIALIZED LOAN SERVICING LLC    Secured       89,000.00    245,489.73     270,422.84            0.00       0.00
SYNCHRONY BANK                    Secured           150.00           NA          150.00          60.00       0.00
TD BANK USA                       Unsecured      1,109.00       1,109.45       1,109.45           0.00       0.00
UNIVERSITY OF ILLINOIS HOSPTIAL   Unsecured          99.00           NA             NA            0.00       0.00
US DEPT OF ED FEDLOAN             Unsecured     81,470.00     81,971.81      81,971.81            0.00       0.00
WESTERN FUNDING INCORPORATED      Secured       12,000.00     15,592.40      15,592.40       1,251.07     177.22
WESTERN FUNDING INCORPORATED      Unsecured      3,017.00            NA             NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-24985         Doc 48      Filed 05/03/19 Entered 05/03/19 09:08:35                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $270,422.84              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $15,592.40          $1,251.07           $177.22
       All Other Secured                                  $1,344.79             $60.00             $0.00
 TOTAL SECURED:                                         $287,360.03          $1,311.07           $177.22

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $120,138.03                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $986.71
         Disbursements to Creditors                             $1,488.29

TOTAL DISBURSEMENTS :                                                                        $2,475.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
